ORDER
This matter having come before Chief Justice Deborah T. Poritz on plaintiffs’ application for emergent relief pursuant to Rule 2:9-*2648, Leonard Egert, Esquire, filing on behalf of plaintiffs and Senior Deputy Attorney General Stephen Brower having responded on behalf of defendants,
And the Chief Justice having considered the papers submitted by movants and respondents to the Appellate Division of Superior Court in the light of that court’s disposition and applicable case law,
And good cause appearing;
IT IS ORDERED that the application for a stay of that portion of N.J.AC. 7:25-5.6 that authorizes the hunting of black bears in designated state parks, forests, and other public land from December 8, 2003, to December 13, 2003, is denied. The denial is without prejudice to movants seeking a stay from the full Court, which next convenes on Tuesday, December 9, 2003. If movants wish to have the Court consider such an application, they must file eight copies of their Appellate Division papers, together with a Supreme Court Notice of Motion for a Stay and a certification in support of the application no later than Monday, December 8, 2003, at 12:00 noon. Defendants shall submit eight copies of their responding papers below as supplemented by a response to plaintiffs’ motion no later than 3:00 p.m. The Court will consider the matter on the papers.